Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on September 7, 2021 has been entered. Claims 1 – 3 and 20 – 21 have been amended. No claims have been canceled. No claims have been added. Claims 1 - 21 are still pending in this application, with claim 1 being independent, and claims 4 – 7 and 10 – 19 withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bou Serhal et al. (“Integration of a distance sensitive wireless communication protocol to hearing protectors equipped with in-ear microphones”, Proceedings of Meetings on Acoustics, Vol. 19, 040013 (2013)), hereinafter referred as Bou Serhal.

Regarding claim 1, Bou Serhal discloses an earpiece (page 3, Fig. 1), comprising: 
	a speaker (page 3, Fig. 1, speaker); 
page 3, Fig. 1, internal microphone); 
	an ambient sound microphone, wherein the ambient sound microphone is configured to measure sound further from the ear canal than the ear canal microphone when the earpiece is used (page 3, Fig. 1, external microphone; pages 3 – 6 describes that OEM is measuring ambient sound to free of noise), 
	a memory that stores instructions (pages 2 – 3, Digital Signal Processor (DSP) inherently has a memory to store a program); and 
a logic circuit that is configured to execute the instructions to perform operations (pages 2 – 3, Digital Signal Processor (DSP)), the operations comprising: 
measuring sound received from the ear canal microphone (pages 3 – 4 and 6, IEM receives sound); 
detecting if a user is speaking (pages 3 – 4 and 6 - 8, speech signal is detected so that bandwidth extension (BWE) is performed), 
extracting a narrowband input signal from the measured sound (pages 3 – 4, narrowband signal is extracted for bandwidth extension (BWE)), 
generating a wideband output signal by applying a mapping function to the narrowband input signal (pages 3 – 4), and 
sending the wideband output signal to a remote device (page 1, abstract, pages 6 – 8, sending the wideband output signal to a remote listener). 

Regarding claim 2 (depends on claim 1), Bou Serhal discloses the earpiece wherein frequency components above 3.5 kHz are added to the narrowband input signal to page 4, bandwidth above 3.5 kHz are extended).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Varela et al. (US Patent Application Publication 2012/0172087), hereinafter referred as Varela.

Regarding claim 3 (depends on claim 2), Bou Serhal fails to explicitly disclose the earpiece further including the operations of: analyzing the narrowband input to determine a voice command; and initiating an action in response to the voice command.
However, in a similar field of endeavor Varela discloses an electronic apparatus (abstract). In addition, Varela discloses the apparatus analyzing the audio signal to determine a voice command; and initiating an action in response to the voice command ([0054 – 0063], determine a voice command, and playing music).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and analyzing the narrowband input to determine a voice command; and initiating an action 

Regarding claim 8 (depends on claim 3), Varela discloses the earpiece where the voice command is to play audio from the internet ([0054 – 0060], internet radio). 
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Fischer et al. (US Patent Application Publication 2001/0005823), hereinafter referred as Fischer.

Regarding claim 9 (depends on claim 3), Bou Serhal fails to explicitly disclose the earpiece where the voice command is to scan audio from the internet.
However, in a similar field of endeavor Fischer discloses an information processing system (abstract). In addition, Fischer discloses the system scans audio files from the internet ([0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and scans audio files from the internet. The motivation for doing this is that the application can apply to various fields so that the application of Bou Serhal can be broadened.
 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Baechler et al. (US Patent Application Publication 2011/0150256), hereinafter referred as Baechler.

Regarding claim 20 (depends on claim 3), Bou Serhal fails to explicitly disclose the earpiece wherein the operation of detecting uses a portion of spectral components of the sound below 8kHz.  
However, in a similar field of endeavor Baechler discloses a hearing device (abstract). In addition, Baechler discloses the device wherein operation of detecting uses a portion of spectral components of the sound below 8 kHz (Fig. 3, [0109], frequency is evaluated below 8 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and the operation of detecting uses a portion of spectral components of the sound below 8 kHz. The motivation for doing this is that a better quality of sound processing can be achieved in a specified frequency zone so that the application of Bou Serhal can be broadened.

Regarding claim 21 (depends on claim 20), Baechler further discloses the earpiece wherein the operation of detecting uses a portion of the spectral components of the sound below 4.5 kHz (Fig. 4, [0110], parameter vector is evaluated below 4 kHz).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Goldstein et al. (US Patent Application Publication 2014/0166122), hereinafter referred as Goldstein.

 fails to explicitly disclose the earpiece further including: a second ambient sound microphone.
However, in a similar field of endeavor Goldstein discloses an earpiece (Fig. 5). In addition, Goldstein discloses the earpiece comprising a second ambient sound microphone ([0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and comprising a second ambient sound microphone. The motivation for doing this is that earpiece can be sensitive to the ambient signal so that the application of Bou Serhal can be further extended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 8 – 9 and 20 – 22 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668